FILED
                                                                    Apr 08 2020, 2:05 pm

                                                                        CLERK
                                                                    Indiana Supreme Court
                                                                       Court of Appeals
                                                                         and Tax Court




ATTORNEY FOR APPELLANT                                      ATTORNEYS FOR APPELLEE
Paul J. Schlesinger                                         Curtis T. Hill, Jr.
Merrillville, Indiana                                       Attorney General of Indiana
                                                            Myriam Serrano-Colon
                                                            Deputy Attorney General
                                                            Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Mario Hollins,                                              April 8, 2020
Appellant-Defendant,                                        Court of Appeals Case No.
                                                            19A-CR-2743
        v.                                                  Appeal from the Lake Superior
                                                            Court
State of Indiana,                                           The Honorable Diane Ross
Appellee-Plaintiff.                                         Boswell, Judge
                                                            Trial Court Cause No.
                                                            45G03-1710-F4-38



Riley, Judge.




Court of Appeals of Indiana | Opinion 19A-CR-2743 | April 8, 2020                           Page 1 of 11
                                 STATEMENT OF THE CASE
[1]   Appellant-Defendant, Mario Hollins (Hollins), appeals the sentence imposed by

      the trial court following his guilty plea to two Counts of burglary, Level 4

      felonies, Ind. Code §§ 35-43-2-1, -1(1).


[2]   We affirm.


                                                     ISSUES
[3]   Hollins presents this court with two issues, which we restate as:


              (1) Whether the trial court abused its discretion when it failed to
                 identify certain mitigating circumstances; and


              (2) Whether Hollins’ sixteen-year aggregate sentence is
                 inappropriate given the nature of his offenses and his
                 character.


                       FACTS AND PROCEDURAL HISTORY
[4]   On October 26, 2017, Hollins committed two burglaries in Whiting, Indiana.

      Hollins broke the lock of the back door of the home of Rita Zubeck (Zubeck),

      entered, and stole a large amount of jewelry and silver, a piece of luggage, and

      Zubeck’s grandson’s piggy bank. Zubeck’s home was rifled. Hollins was

      captured on a neighbor’s surveillance system exiting Zubeck’s home with the

      piece of luggage.


[5]   After burglarizing Zubeck’s home, Hollins and an accomplice went next door

      to the home of Lisa Roberts (Roberts), where they kicked in the back door.


      Court of Appeals of Indiana | Opinion 19A-CR-2743 | April 8, 2020         Page 2 of 11
      Roberts’ sixteen-year-old daughter was home at the time, but she fled out the

      front door and alerted the police. Officers of the Whiting Police Department

      encountered Hollins and his accomplice as Hollins attempted to exit the back

      door of Roberts home. When Hollins saw the officers, he tried to slam the door

      shut. After he was apprehended, Hollins told a police interviewer that he had

      waited in a car while two other people burglarized the Zubeck home.


[6]   On October 27, 2017, the State filed an Information, charging Hollins with two

      Counts of Level 4 felony burglary, two Counts of Level 6 felony residential

      entry, and Class A misdemeanor resisting law enforcement. On September 24,

      2019, Hollins pleaded guilty to two Counts of Level 4 felony burglary. Hollins’

      plea agreement provided for a maximum cap of eight years for each of the Level

      4 felonies. The State agreed not to file an habitual offender enhancement

      against Hollins, and it agreed to dismiss the other three pending charges.


[7]   On October 23, 2019, the presentence investigation report (PSI) was filed and

      revealed the following. Hollins was thirty-two years old at the time of

      sentencing. In May 2005, Hollins was sentenced in Illinois to three years of

      imprisonment for Class 2 felony aggravated unlawful use of a weapon. In May

      2007, Hollins was sentenced in Illinois to four years of imprisonment for armed

      habitual criminal, a felony, and for Class 2 felony possession of a weapon. In

      June 2010, Hollins was sentenced in Illinois to nine years in prison for Class 1

      felony residential burglary. In 2015, Hollins was sentenced to sixty-six days in

      jail in Illinois for a Class A misdemeanor cannabis offense, and in May 2017,

      Hollins was charged in Illinois with Class 2 felony receiving/possessing/selling
      Court of Appeals of Indiana | Opinion 19A-CR-2743 | April 8, 2020   Page 3 of 11
       a stolen vehicle and Class 2 felony theft. That case was still pending when the

       PSI was filed.


[8]    Hollins reported to his PSI investigator that he smoked marijuana daily since

       the age of fifteen and had become addicted to prescription pain medication in

       2016. Hollins had completed a drug treatment program in Illinois in 2014.

       Hollins felt that further drug treatment would assist him with his addiction to

       prescription pain medication.


[9]    On October 25, 2019, the trial court held Hollins’ sentencing hearing. In her

       victim’s impact statement, Zubeck related that after Hollins’ offense, she no

       longer felt safe in her home. She had installed a security system but was

       anxious every time she left her home that someone would be inside when she

       returned. The prosecutor represented to the trial court that the Roberts family

       had also lost their sense of security. In his allocution, Hollins offered an

       apology to the Roberts and Zubeck families and explained that he was

       intoxicated on marijuana and Xanax when he committed the offenses. Hollins

       told the trial court that, “I was high at the time. I was going through a lot . . .”

       (Sent. Transcript p. 17). Hollins claimed that he committed the offenses to

       purchase drugs and to help his sister “get to dialysis.” (Sent. Tr. p. 20).


[10]   The trial court did not find any mitigating circumstances. The trial court

       identified Hollins’ criminal record as an aggravating circumstance and imposed

       eight-year sentences for each of the burglaries. The trial court found that the




       Court of Appeals of Indiana | Opinion 19A-CR-2743 | April 8, 2020             Page 4 of 11
       fact that there were two separate victims of the offenses merited consecutive

       sentences, resulting in a sixteen-year aggregate sentence.


[11]   Hollins now appeals. Additional facts will be added as necessary.


                                DISCUSSION AND DECISION
                               I. Identification of the Mitigating Circumstances

[12]   Hollins argues that the trial court erred when it failed to identify his guilty plea

       and his remorse as mitigating circumstances. So long as a sentence imposed by

       a trial court is within the statutory range for the offense, it is subject to review

       only for an abuse of discretion. Anglemyer v. State, 868 N.E.2d 482, 490 (Ind.

       2007), clarified on reh’g, 875 N.E.2d 218 (Ind. 2007). An abuse of the trial

       court’s sentencing discretion occurs if its decision is clearly against the logic and

       effect of the facts and circumstances before the court, or the reasonable,

       probable, and actual deductions to be drawn therefrom. Id. A trial court abuses

       its discretion when it fails to enter a sentencing statement at all, its stated

       reasons for imposing sentence are not supported by the record, its sentencing

       statement omits reasons that are clearly supported by the record and advanced

       for consideration, or its reasons for imposing sentence are improper as a matter

       of law. Id. at 490-91. A trial court is not obligated to credit a defendant’s claim

       as to what constitutes a mitigating circumstance. Rascoe v. State, 736 N.E.2d
246, 249 (Ind. 2000). In order to be persuasive, a claim that the trial court

       failed to find a mitigating circumstance requires the defendant to establish that




       Court of Appeals of Indiana | Opinion 19A-CR-2743 | April 8, 2020            Page 5 of 11
       the mitigating evidence was both significant and clearly supported by the

       record. Anglemyer, 868 N.E.2d at 493.


                                                   A. Guilty Plea

[13]   Hollins claims that the trial court abused its discretion when it failed to accord

       his guilty plea any mitigating weight. More specifically, Hollins argues that the

       trial court should have recognized his guilty plea as mitigating because he did

       not receive a substantial benefit from it. Hollins contends his benefit was not

       substantial because the dismissed residential entry charges were lesser-included

       offenses and the dismissed resisting law enforcement charge was a mere

       misdemeanor. Hollins also directs our attention to the fact that he received the

       maximum sentence allowable under his plea agreement.


[14]   A defendant’s guilty plea is not automatically a mitigating circumstance.

       Rather, our supreme court has recognized that the significance of a defendant’s

       guilty plea varies from case to case. See Anglemyer, 875 N.E.2d at 221. “[A]

       guilty plea may not be significantly mitigating when . . . the defendant receives

       a substantial benefit in return for the plea.” Id. A guilty plea’s significance is

       also diminished where the decision to plead guilty is likely a pragmatic one

       because the evidence of a defendant’s guilt is overwhelming. Id.


[15]   We do not find Hollins’ arguments to be persuasive. Hollins pleaded guilty to

       two Counts of Level 4 felony burglary. The sentencing range for a Level 4

       felony burglary is between two and twelve years, with an advisory sentence of

       six years. I.C. § 35-50-2-5.5. Hollins’ plea agreement capped his individual


       Court of Appeals of Indiana | Opinion 19A-CR-2743 | April 8, 2020          Page 6 of 11
       sentences at eight years, allowing him to avoid exposure to an additional eight

       years of imprisonment. The State also agreed not to file an habitual offender

       enhancement against Hollins, which could have resulted in up to twenty years

       of additional imprisonment. I.C. § 35-50-2-8(i)(1). Avoidance of exposure to

       twenty-eight years of imprisonment is a substantial benefit garnered from a plea

       agreement.


[16]   In addition, Hollins was caught on video exiting the Zubeck home with a piece

       of Zubeck’s property, Hollins admitted to a police interviewer that he was at

       least an accomplice to the Zubeck burglary, and Roberts’ daughter witnessed

       him breaking into the Roberts home where he was caught by officers.

       Therefore, the State had substantial evidence of Hollins’ guilt, which likely

       made his decision to plead guilty a pragmatic one. In light of these

       circumstances, we conclude that the trial court did not abuse its discretion when

       it declined to identify Hollins’ guilty plea as a mitigating circumstance.


                                                     B. Remorse

[17]   Hollins also contends that the trial court abused its discretion when it failed to

       identify his remorse as a mitigating circumstance. We accord substantial

       deference to a trial court’s evaluation of a defendant’s remorse. Starkey v. State,

       967 N.E.2d 1074, 1079 (Ind. Ct. App. 2012). That evaluation is something

       better left to the trial court judge, who views and hears the defendant’s apology

       and demeanor first-hand and who is, thus, better able to assess the defendant’s

       credibility. Id.



       Court of Appeals of Indiana | Opinion 19A-CR-2743 | April 8, 2020            Page 7 of 11
[18]   The trial court heard Hollins’ cursory, one-sentence apology to his victims. The

       trial court did not find that apology to be credible, did not find Hollins’ remorse

       to be significant enough to be mitigating, or both, all of which was within the

       trial court’s discretion. On appeal, Hollins does not develop any argument

       regarding why his expression of remorse was significant for sentencing, and

       has, therefore, not met his burden of persuasion. See Anglemyer, 868 N.E.2d at

       493. Accordingly, we find no abuse of discretion on the part of the trial court

       when it did not identify Hollins’ remorse as a mitigating circumstance.


                                        II. Inappropriateness of Sentence

[19]   Hollins also requests that we independently review the appropriateness of his

       sentence. “Even when a trial court imposes a sentence within its discretion, the

       Indiana Constitution authorizes independent appellate review and revision of

       this sentencing decision.” Hoak v. State, 113 N.E.3d 1209, 1209 (Ind. 2019).

       Thus, we may revise a sentence if, after due consideration of the trial court’s

       decision, we find that the sentence is inappropriate in light of the nature of the

       offense and the character of the offender. Id. The principal role of such review

       is to attempt to leaven the outliers. Cardwell v. State, 895 N.E.2d 1219, 1225

       (Ind. 2008). The defendant bears the burden to persuade the reviewing court

       that the sentence imposed is inappropriate. Robinson v. State, 91 N.E.3d 574,

       577 (Ind. 2018).


                                               A. Nature of the Offenses

[20]   When assessing the nature of an offense, the advisory sentence is the starting

       point that the legislature selected as an appropriate sentence for the particular

       Court of Appeals of Indiana | Opinion 19A-CR-2743 | April 8, 2020         Page 8 of 11
       crime committed. Perry v. State, 78 N.E.3d 1, 13 (Ind. Ct. App. 2017). Hollins

       pleaded guilty to two counts of Level 4 felony burglary. Those offenses carried

       a sentencing range of between two and twelve years, with the advisory sentence

       being six years. I.C. § 35-50-2-5.5. Hollins’ plea agreement capped his

       individual sentences at eight years. The trial court sentenced Hollins to eight

       years for each burglary conviction, to be served consecutively. Thus, although

       the trial court only imposed moderately enhanced individual sentences, it

       sentenced Hollins to the maximum sentence permitted by his plea agreement.


[21]   When reviewing the nature of the offense, we look to the “the details and

       circumstances of the commission of the offense and the defendant’s

       participation.” Perry, 78 N.E.3d at 13. Here, Hollins went on a burglary spree

       in Whiting to support his drug habit. Hollins broke into the Roberts home

       while a sixteen-year-old girl was present, and he caused both families to lose the

       sense of security they had previously enjoyed in their homes. Hollins argues

       that the fact that he did not further victimize Roberts’ daughter and no property

       was taken from that home renders his sentence inappropriate, but we observe

       that the daughter fled and Hollins was apprehended before he could leave with

       any property. We find that the circumstances surrounding the offenses merited

       the individual sentences imposed. The fact that Hollins could have stopped

       after burglarizing the Zubeck home but, instead, went on to the Roberts home

       meant that more than one victim was involved, which we conclude rendered

       the consecutive nature of the sentences appropriate. See Serino v. State, 798
N.E.2d 852, 857 (Ind. 2003) (holding that “consecutive sentences seem


       Court of Appeals of Indiana | Opinion 19A-CR-2743 | April 8, 2020         Page 9 of 11
       necessary to vindicate the fact that there were separate harms and separate acts

       against more than one person.”). In short, we conclude Hollins has failed to

       demonstrate that the aggregate sentence imposed was inappropriate given the

       nature of the offenses. See Robinson, 91 N.E.3d at 577.


                                             B. Character of the Offender

[22]   Hollins also contends that his sentence is inappropriate in light of his character.

       Upon reviewing a sentence for inappropriateness, we look to a defendant’s life

       and conduct as illustrative of her character. Morris v. State, 114 N.E.3d 531, 539

       (Ind. Ct. App. 2018), trans. denied. Hollins urges us to reconsider the sentence

       imposed by the trial court because seven years elapsed between his last felony

       conviction and the commission of the instant offenses and he was addicted to

       drugs when he committed the offenses.


[23]   Although it is true that Hollins’ last felony conviction was in 2010, our review

       of Hollins’ criminal record as a whole revealed little that was positive about

       Hollins’ character. By the time of sentencing, Hollins had amassed four prior

       felony convictions, one of which was for residential entry, an offense similar in

       kind to the instant offenses. Hollins served increasingly substantial prison

       sentences for those convictions, but instead of reforming his conduct, each time

       he was released from prison he reoffended within a short time. Indeed, Hollins

       had a felony case for charges of receiving/possessing/selling a stolen vehicle

       and theft pending when he committed the instant offenses. We conclude that

       the sixteen-year sentence imposed here was appropriate because Hollins has



       Court of Appeals of Indiana | Opinion 19A-CR-2743 | April 8, 2020        Page 10 of 11
       demonstrated that when he is left free in society, he continues to commit

       criminal offenses.


[24]   Neither do we find that Hollins’ drug addiction rendered his sentence

       inappropriate. Hollins smoked marijuana daily since the age of fifteen and

       reported becoming addicted to prescription pain medication in 2016, but apart

       from completing a drug treatment program in Illinois in 2014, Hollins never

       sought assistance to address his drug addiction. Although Hollins blamed the

       offenses on his drug addiction, he also told the trial court that he committed the

       offenses to help his sister “get to dialysis.” (Sent. Tr. p. 20). Hollins could not

       have reasonably thought that burglarizing homes was a viable means to procure

       assistance for his sister, and we find that this attempt to play on the sympathy of

       the trial court was illustrative of the true nature of Hollins’ character.


                                               CONCLUSION
[25]   Based on the foregoing, we conclude that the trial court did not abuse its

       discretion when it failed to identify any mitigating circumstances. We further

       conclude that Hollins’ sentence is not inappropriate in light of the nature of his

       offenses and his character.


[26]   Affirmed.


       Mathias, J. and Tavitas, J. concur




       Court of Appeals of Indiana | Opinion 19A-CR-2743 | April 8, 2020            Page 11 of 11